DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2014-229416 to Hirose et al. (“Hirose” referring to enclosed machine translation).  Regarding claims 1, 2, and 5, Hirose discloses a battery assembly comprising a flipping member (5) that is directly connected to a scored/grooved current carrying plate (4) at its center, and directly connected to the battery terminal (7) along its outer perimeter.  The triangularly bent portion immediately adjacent the central area connected to the scored/grooved current carrying plate can be considered the recited deformation cushion region.  The flipper member is conically shaped with the smaller-diamer of the cone welded to the scored/grooved current carrying plate and the larger diameter outer portion being attached to the terminal.
Further regarding claims 3 and 4, the inverted triangle cross section of the cushion region is an annular groove.
Further regarding claim 9, 12, 13, 14, and 16-19  the current carrying plate connects to one of the electrodes of the electrode assembly inside the battery, where the perimeter of the flipper member is connected to an external terminal for that electrode.  The flipper is a current interrupt device, that, 
Further regarding claims 10 and 11, Hirose includes a seal member 17 that is a ring shaped member having a flange that supports the flipping member on an inner ledge of the flange, and the terminal is supported on top of the outer surface of the flange.
Further regarding claim 15, Hirose discloses that its batteries may be incorporated into Vehicles.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose as applied above and further in view of U.S. Patent Application Publication No. 2018/0366715 to Lu.
Further regarding claims 6-8 and 20, Hirose discloses that the center of its flipping member is welded to the central portion of current carrying plate that is an interior boss/extension from where the score/groove is located, but is silent regarding how the outer extension of the current carrying plate extending in the opposite direction away from the current carrying plate is connected to the interior or the terminal.  Welding was a commonly known technique for making this connection, however, and thus Lu at paragraph [0009].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727